UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number 0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Texas 59-2219994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 Main Street, Suite 3100, Fort Worth Texas 76102 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (817) 820-7080 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $ .001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [ X ] As of June 30, 2011,56,910,772shares of the Issuer's $.001 par value common stock were issued and 56,906,683shares were outstanding. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2011 based on the $0.52 closing price as of such date was approximately $18,857,632. As of March 31, 2012, 58,789,824 shares of the Issuer’s $.001 par value common stock were issued and 58,785,735 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. Form 10-K For the Year Ended December 31, 2011 Page ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 3 ITEM 1B. UNRESOLVED STAFF COMMENTS .9 ITEM 2. DESCRIPTION OF PROPERTY 9 ITEM 3. LEGAL PROCEEDINGS 9 ITEM 4. MINE SAFETY DISCLOSURES 10 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 10 ITEM 6. SELECTED FINANCIAL DATA 11 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 14 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 15 ITEM 9A. CONTROLS AND PROCEDURES 15 ITEM 9B. OTHER INFORMATION 15 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 16 ITEM 11. EXECUTIVE COMPENSATION 18 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 19 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES…………… 21 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 PART I Item 1.BUSINESS Background Wound Management Technologies, Inc. (“WMT” or “the Company”) was organized on December 14, 2001, as a Texas corporation under the name MB Software Corporation.In March, 2008, the Company changed its name to Wound Management Technologies, Inc. Wound Care Innovations, LLC (“WCI”), a wholly-owned subsidiary of the Company, is a rapidly growing provider of the patented CellerateRX® product in the quickly expanding advanced wound care market; particularly with respect to diabetic wound applications.As a result of aging populations and the increase of diabetes around the globe, treatment of wounds in diabetic patients is one of the most serious issues faced in healthcare today. Product, Patent, License and Royalty Agreements CellerateRX is cleared by the FDA as a medical device for use on all acute and chronic wounds, except third degree burns, and is ready for distribution in both gel and powder form.Manufacturing of our products is conducted by Applied Nutritionals, LLC (“Applied Nutritionals”), which owns the CellerateRX trademark.WMT has incurred no research and development costs related to CellerateRX during the last two fiscal years.Warehousing, shipping, and physical inventory management were outsourced to Pac-Source, LLC of Rochester, NY during 2011. Effective November 28, 2007, we entered into separate exclusive license agreements with both Applied Nutritionals and its founder George Petito, pursuant to which WCI obtained the exclusive worldwide license to certain patented technologies and processes related to CellerateRX.WCI had been marketing and selling CellerateRX during the previous four years under the terms of a distribution agreement with Applied Nutritionals that was terminated in 2005.The new licenses are limited to the human health care market for external wound care, and include any new product developments based on the licensed patent and processes.The term of these licenses extends through the life of the licensed patent which expires in 2018. In consideration for the licenses, WCI agreed to pay Applied Nutritionals and Mr. Petito the following royalties, beginning January 3, 2008 (amounts listed are the aggregate of amounts paid/owed to Applied Nutritionals and Mr. Petito): (a) an advance royalty of $100,000; (b) a royalty of fifteen percent (15%) of gross sales occurring during the first year of the license; (c) an additional advance royalty of $400,000 on January 3, 2009; plus (d) a royalty of three percent (3%) of gross sales for all sales occurring after the payment of the $400,000 advance royalty. Product marketing, sales and distribution CellerateRX is currently approved for reimbursement under Medicare Part B and no prescription is required.The diabetic care and long term care markets, as well as the professional medical markets, are a major focus of our marketing efforts due to the prevalence of diabetic and pressure ulcers. We believe that these products are unique in composition, applicability and clinical performance, and demonstrate the ability to reduce costs associated with standard wound management. At March 31, 2012, there are four employees of the Company and its subsidiaries and all are full-time.Four full-time employees of H.E.B., LLC spend a portion of their time providing accounting and administrative services to the Company and these employees are located at the WMT office in Fort Worth, Texas.Mr. Scott A. Haire, the Company’s current Chief Financial Officer (“CFO”) and a member of our Board, is the managing member of H.E.B., LLC (see “Item 13. Certain Relationships and Related Transactions and Director Independence” for a description of this relationship and how the Company is billed for these services). 1 Competition The wound care market is served by a number of large, multi-product line companies offering a suite of products to the market.CellerateRX products compete with all primary dressings, some prescription drug therapies and other medical devices.Manufacturers and distributors of competitive products include: Smith & Nephew, Systagenix, Healthpoint, Medline, Integra and Biocore.Many of our competitors are significantly larger than we are and have more financial and personnel resources than we do.Consequently, we will be at a competitive disadvantage in marketing and selling our products in the marketplace.We believe, however, that the patented molecular form of collagen used in CellerateRX allows our products to outperform currently available non-active dressings, reduce the cost of wound management, and replace a variety of other products with a single primary dressing. new products, markets and Services In September 2009 the Company acquired a patent from Resorbable Orthopedics, LLC, for a resorbable bone wax and delivery system for orthopedic bone void fillers (see Note 9 “Intangible Assets”). The patent offers innovative, safe and effective resorbable orthopedic products that are complementary to the already existing CellerateRX products.The bone wax and delivery system address issues such as bone wax granuloma and the cost-effective delivery of materials that manage bone wound healing.The resorbable orthopedic products covered by the patent are (a) a resorbable orthopedic hemostat (resorbable bone wax) used to stop blood flow, (b) a delivery system for osteogenic/osteoinductive orthopedic products (bone void fillers), and (c) the formula as a delivery system for bone growth factors.The Company is working on the 510k submission for the resorbable orthopedic homostat and currently anticipates introducing these products to the marketplace in 2012. On November 8, 2011 “ROP” executed a development and license agreement with BioStructures, LLC.The agreement licensed certain bone wax rights to BioStructures, LLC to develop products in the field of bone remodeling, based on Resorbable’s patent number 7,074,425 (see Note 9 “Intangible Assets”) for use in the human skeletal system.The license agreement with BioStructures, LLC excludes the fields of 1) a resorbable hemostat (resorbable bone wax), 2) a resorbable orthopedic hemostat (bone wax) and antimicrobial dressing, and 3) veterinary orthopedic applications.According to the terms of the agreement, BioStructures, LLC paid an initial fee of $100,000 for a 24 month period in which to develop Royalty Bearing Products based on the Company’s patent.The agreement entitles the Company to additional fees upon the regulatory clearance of the products, fees for a Commercial License for each regulatory cleared product, and a 3% royalty on related product sales over the life of the patent, which expires in 2023. Acquisitions On February 1, 2010, the Company entered into a purchase agreement (the “VHGI Purchase Agreement”) with VHGI Holdings, Inc., formerly VirtualHealth Technologies, Inc., a Delaware corporation(“VHGI”), and VPS Holdings, LLC, a Kentucky limited liability company and subsidiary of VHGI (“VPS”), to purchase certain healthcare assets of such entities. The total purchase price was $500,000, consisting of $100,000 in cash and a promissory note in the principal amount of $400,000.Amounts recorded by the Company as a result of this transaction were the following: a) An asset was recorded for the $1,500,000 Senior Secured Convertible Promissory Note Receivable issued by Private Access, Inc. (the “Private Access Note”). b) A liability was recorded for the note payable obligation of $1,000,000, which includes accrued interest, incurred by VHGI in conjunction with the Private Access Note transaction. c) No value was assigned to the other assets included in the transaction, which were fully amortized intangibles, and no value was included in the purchase price paid.These intangibles include intellectual property related to the “Veriscrip” prescription drug monitoring technology owned by VPS and the System Tray Notifier license owned by eHealth.WMT also purchased VHGI’s 100% membership interest in eHealth. Scott A. Haire, the Company's current CFO, also serves as the CEO, and as a director of VHGI.Based on shares currently outstanding as of December 31, 2011, Mr. Haire beneficially owns, individually and through H.E.B., LLC, a Nevada limited liability company (“HEB”) of which Mr. Haire is the managing member, 25% of the outstanding common stock of VHGI. 2 In September 2009 the Company acquired BioPharma Management Technologies, Inc. to market, distribute and sell the Company’s wound care products in the Middle East through Pharma Tech International, LLC (“Pharma Tech”) a joint venture between BioPharma Management Technologies, Inc. and A&Z Pharmaceutical.On September 1, 2009, Pharma Tech and WCI entered into a Distribution Agreement (the “Distribution Agreement”) that covered 20 countries throughout the Middle East and Northern Africa. The Agreement required Pharma Tech to sell a minimum of $500,000 of CellerateRX products in the first year of the five-year agreement in order to maintain exclusive rights to sell the products.This minimum sales amount was not obtained in the first or second year of the agreement and other distributors are now able to sell the product. An additional international distribution agreement is in place for South Africa with negotiations in process for Europe, South America, Korea, and the Philippines. Dispositions On December 29, 2011, the Company entered into a membership interest purchase agreement with HEB, LLC and Commercial Holding AG, LLC.The agreement transferred WMT’s 100% membership interest in Secure eHealth in exchange for cancelation of $312,025 of principal and $14,835 of accrued but unpaid interest on two promissory notes owed by WMT to the entities.The two entities had previously financed the acquisition of eHealth by the Company in early 2010.In addition, as a condition of such transaction, three holders of promissory notes of Wound Management aggregating $300,000 in principal amount, agreed to the assignment of such promissory notes by Secure eHealth. Item 1A.RISK FACTORS The following risk factors should be considered with respect to making any investment in our securities as such an investment involves a high degree of risk.You should carefully consider the following risks and the other information set forth elsewhere in this report, including the financial statements and related notes, before you decide to purchase shares of our stock.If any of these risks occur, our business, financial condition and results of operations could be adversely affected.As a result, the trading price of our stock could decline, perhaps significantly, and you could lose part or all of your investment. We expect to incur losses in the future and may not achieve or maintain profitability We have incurred net losses since we began our current operations in 2004 (see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations”). We expect to make significant investments in our sales and marketing programs resulting in a substantial increase in our operating expenses.Consequently, we will need to generate significant additional revenue to achieve and maintain profitability in the future.We may not be able to generate sufficient revenue from sales of our products to become profitable.Even if we do achieve profitability, we may not sustain or increase profitability on a quarterly or annual basis.In addition to funding operations through increased revenue, we anticipate that we will need to raise additional capital before reaching profitability.We cannot predict when we will operate profitably, if at all.If we fail to achieve or maintain profitability, our stock price may decline. We have a limited operating history with which you can evaluate our current business model and prospects We acquired WCI in August of 2004, and we have not been profitable to date.Although we have seen our sales increase since the acquisition, we cannot predict if or when we may become profitable.Even if we become profitable in the future, we cannot accurately predict the level of or our ability to sustain profitability.Because we have not yet been profitable and cannot predict any level of future profitability, you bear the risk of a complete loss of your investment in the event our business plan is unsuccessful. · Because our products are still at a relatively early stage of commercialization, it is difficult for us to forecast the full level of market acceptance that our solution will attain; 3 · Competitors may develop products that render our products obsolete or noncompetitive or that shorten the life cycles of our products. Although we have had initial success, the market may not continue to accept our wound care products; · We may not be able to attract and retain a broad customer base; and · We may not be able to negotiate and maintain favorable strategic relationships. Failure to successfully manage these risks could harm our business and cause our stock price to fall.Furthermore, to remain competitive, we will need to add to our current product line, and we may not succeed in creating and marketing new products.A decline in demand for or in the average price of our wound care products would have a direct negative effect on our business and could cause our stock price to fall. Our products are manufactured only by Applied Nutritionals Applied Nutritionals holds the patent to, and is currently the sole source of the products we offer for sale.Our growth and ability to meet customer demands depends in part on our ability to obtain timely deliveries of product from our manufacturer.We may in the future experience a shortage of product as a result of manufacturing process issues or capacity problems at our supplier, or strong demand for the ingredients constituting our products. If shortages or delays persist, the cost to manufacture our products may increase or our products may not be available at all.We may also encounter shortages if we do not accurately anticipate our needs.We may not be able to secure enough products at reasonable prices or of acceptable quality to meet our or our customer’s needs.Accordingly, our revenues could suffer and our costs could increase until other sources can be developed.There can be no assurance that we will not encounter these problems in the future. The fact that we do not own our manufacturing facilities could have an adverse impact on the supply of our products and on operating results.In the event that Applied Nutritionals is not able to fulfill our product orders, we may temporarily be prevented from marketing and selling our products until we are able to locate a substitute manufacturer. The markets in which we compete are intensely competitive, which could adversely affect our revenue growth The market for wound care products is intensely competitive among a vast array of medical devices, drugs, and therapies.Many of our existing and potential competitors have better brand recognition, longer operating histories, and larger customer bases and are very well capitalized and will continue to compete aggressively. Most companies providing wound care products are able to offer customers multiple products.By doing so, they effectively offset the cost of customer acquisition and support across several revenue sources.With only one product line, our costs are relatively much higher and may prevent us from achieving strong profitability. Further, although our wound care products have performed well in customer evaluations, we are a relatively unknown entity with a relatively unknown brand in a market significantly controlled by companies with a much larger customer base.We may not, even with strong customer accounts, be able to establish the credibility necessary to secure large national customers. Product liability exposure Although we have contractual indemnity from the manufacturer of CellerateRX for liability claims related to the products, there is risk of exposure in the event that the use of any other product we sell in the future results in injury.We do not have, and do not anticipate obtaining, contractual indemnification from parties supplying raw materials or marketing the products we sell.In any event, such indemnification, if obtained, would be limited by our terms and, as a practical matter, to the creditworthiness of the indemnifying party.In the event that we do not have adequate insurance or contractual indemnification, product liabilities relating to defective products could have a material adverse effect on our operations and financial condition. 4 Federal regulations and changes in reimbursement policies Healthcare services are heavily reliant upon health insurance reimbursement.Although many current insurance plans place much of the financial risk on providers of care (allowing them to choose whatever products/therapies are most cost effective) under prospective payment structures, much of our business is related to Medicare-eligible populations.Although our products are currently eligible for reimbursement under Medicare Part B, adjustments to our reimbursement amounts or a change in Medicare’s reimbursement policies could have an adverse effect on our ability to pursue market opportunities. If we cannot meet our future capital requirements, our business will suffer We will need additional financing to continue operating our business.We need to raise additional funds in the future through public or private debt or equity financings in order to: · fund operating losses; · increase sales and marketing to address the market for wound care products; · take advantage of opportunities, including more rapid expansion or acquisitions of complementary products or businesses; · hire, train and retain employees; · develop new products; and/or · respond to economic and competitive pressures. If our capital needs are met through the issuance of equity or convertible debt securities, the percentage ownership of our stockholders will be reduced.Our future success may be determined in large part by our ability to obtain additional financing, and we can give no assurance that we will be successful in obtaining adequate financing on favorable terms, if at all.If adequate funds are not available, or are not available on acceptable terms, our operating results and financial condition may suffer. Our operating results may fluctuate We are an emerging company.As such, our quarterly revenue and results of operations are difficult to predict. We have experienced fluctuations in revenue and operating results from quarter-to-quarter and anticipate that these fluctuations will continue until the Company reaches critical mass and the market becomes more stable.These fluctuations are due to a variety of factors, some of which are outside of our control, including: · the fact that we are a relatively young company; · our ability to attract new customers and retain existing customers; · the length and variability of our sales cycle, which makes it difficult to forecast the quarter in which our sales will occur; · the amount and timing of operating expense relating to the expansion of our business and operations; · the development of new wound care products or product enhancements by us or our competitors; · actual events, circumstances, outcomes, and amounts differing from judgments, assumptions, and estimates used in determining the values of certain assets (including the amounts of related valuation allowances), liabilities, and other items reflected in our financial statements; and · how well we execute our strategy and operating plans. 5 As a consequence, operating results for a particular future period are difficult to predict, and, therefore, prior results are not necessarily indicative of results to be expected in future periods. Any of the foregoing factors, or any other factors discussed elsewhere herein, could have a material adverse effect on our business, results of operations, and financial condition. Our revenues for a particular period are difficult to predict; a shortfall in revenues may harm our operating results As a result of a variety of factors discussed in this report, our revenues for a particular quarter are difficult to predict.Our net sales may grow at a slower rate than we anticipate, or may decline.We plan our operating expense levels based primarily on forecasted revenue levels.These expenses and the impact of long-term commitments are relatively fixed in the short term.A shortfall in revenue could lead to operating results being below expectations as we may not be able to quickly reduce these fixed expenses in response to short-term business changes. Disruption of, or changes in, our distribution model or customer base could harm our sales and margins If we fail to manage the distribution of our products properly, or if the financial condition or operations of our reseller channels weaken, our revenues and gross margins could be adversely affected.Furthermore, a change in the mix of our customers between service provider and enterprise, or a change in the mix of direct and indirect sales, could adversely affect our revenues and gross margins. Several factors could also result in disruption of or changes in our distribution model or customer base, which could harm our sales and margins, including the following: · in some instances, we compete with some of our resellers through our direct sales, which may lead these channel partners to use other suppliers that do not directly sell their own products; also · some of our resellers may have insufficient financial resources and may not be able to withstand changes in business conditions. Our proprietary rights may prove difficult to enforce We rely on patents, copyrights, trademarks, and trade secret laws to establish and maintain proprietary rights in our technology and products.Our exclusive license agreement for our collagen based CellerateRX products specifically limits our exclusive rights to the worldwide human healthcare market and specifically excludes the veterinary, nutritional and injectibles markets.There can be no assurance that our other proprietary rights will not be challenged, invalidated, or circumvented or that our rights will in fact provide competitive advantages to us.In addition, the laws of some foreign countries may not protect our proprietary rights as well as the laws of the United States.The outcome of any actions taken in these foreign countries may be different than if such actions were determined under the laws of the United States.If we are unable to protect our proprietary rights (including aspects of products protected other than by patent rights) in a market, we may find ourselves at a competitive disadvantage to others who need not incur the substantial expense, time, and effort required to create the innovative products necessary to be successful. We may be found to infringe on intellectual property rights of others Third parties, including customers, may in the future assert claims or initiate litigation related to exclusive patent, copyright, trademark, and other intellectual property rights to technologies and related standards that are relevant to us.These assertions may emerge over time as a result of our growth and the general increase in the pace of patent claims assertions, particularly in the United States.Because of the existence of a large number of patents in the healthcare field, the secrecy of some pending patents, and the rapid rate of issuance of new patents, it is not economically practical or even possible to determine in advance whether a product or any of its components infringes or will infringe the patent rights of others.The asserted claims or initiated litigation can include claims against us or our manufacturers, suppliers, or customers, alleging infringement of their proprietary rights with respect to our existing or future products or components of those products.Regardless of the merit of these claims, they can be time-consuming, result in costly litigation and diversion of technical and management personnel, or require us to develop a non-infringing technology or enter into license agreements.Where claims are made by customers, resistance even to unmeritorious claims could damage customer relationships.There can be no assurance that licenses will be available on acceptable terms and conditions, if at all, or that our indemnification by our suppliers will be adequate to cover our costs if a claim were brought directly against us or our customers.Furthermore, because of the potential for high court awards that are not necessarily predictable, it is not unusual to find even arguably unmeritorious claims settled for significant amounts.If any infringement or other intellectual property claim made against us by any third party is successful, or if we fail to develop non-infringing technology or license the proprietary rights on commercially reasonable terms and conditions, our business, operating results, and financial condition could be materially and adversely affected. 6 Failure to retain and recruit key personnel would harm our ability to meet key objectives Our success will depend in large part on our ability to attract and retain skilled executive, managerial, sales and marketing personnel.Competition for these personnel is intense in the market today.Volatility or lack of positive performance in our stock price may also adversely affect our ability to attract and retain key employees.The loss of services of any of our key personnel, the inability to retain and attract qualified personnel in the future or delays in hiring required personnel, particularly executive management and sales personnel, could make it difficult to meet key objectives, such as timely and effective product introductions. Failure to manage our planned growth could harm our business Our ability to successfully market and sell our wound care products and implement our business plan requires an effective plan for managing our future growth.We plan to increase the scope of our operations at a rapid rate.Future expansion efforts will be expensive and may strain our internal operating resources.To manage future growth effectively, we must maintain and enhance our financial and accounting systems and controls, integrate new personnel and manage expanded operations.If we do not manage growth properly, it could harm our operating results and financial condition. A few of our existing shareholders own a large percentage of our voting stock and will have a significant influence over matters requiring stockholder approval and could delay or prevent a change in control Our officers and board members own or control a large percentage of our common stock (See “Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters”). As a result, our management could have the ability to exert substantial influence over all matters requiring approval by our stockholders, including the election and removal of directors and any proposed merger, consolidation or sale of all or substantially all of our assets and other corporate transactions.This concentration of control could be disadvantageous to other stockholders with interests different from those of our officers, directors, and principal stockholders; e.g., our officers and principal stockholders could delay or prevent an acquisition or merger even if the transaction would benefit other stockholders.In addition, this significant concentration of share ownership may adversely affect the trading price for our common stock because investors often perceive disadvantages in owning stock in companies with controlling stockholders. Our Articles and Bylaws may delay or prevent a potential takeover of the company Our Articles of Incorporation, as amended, and Bylaws, as amended, contain provisions that may have the effect of delaying, deterring or preventing a potential takeover of the Company, even if the takeover is in the best interest of our shareholders.The Bylaws limit when shareholders may call a special meeting of shareholders.The Articles also allow the Board of Directors to fill vacancies, including newly created directorships. Volatility of our stock price Our operating results have varied on a quarterly basis during our operating history, and we expect to experience significant fluctuations in future quarterly operating results. These fluctuations have been and may in the future be caused by numerous factors, many of which are outside of our control. We believe that period-to-period comparisons of our results of operations will not necessarily be meaningful and that you should not rely upon them as an indication of future performance. Also, it is likely that our operating results could be below the expectations of public market analysts and investors. This could adversely affect the market price of our common stock. 7 In addition, the stock market has experienced extreme price and volume fluctuations that have affected the market price of many small companies, in particular, and that have often been unrelated to the operating performance of these companies.These factors, as well as general economic and political conditions, may materially adversely affect the market price of our common stock in the future. Liquidity of our Common Stock Although there is a public market for our common stock, trading volume has been historically low, which could impact the stock price and the ability to sell shares of our common stock. We can give no assurance that an active and liquid public market for the shares of the common stock will continue in the future.In addition, future sales of large amounts of common stock could adversely affect the market price of our common stock and our ability to raise capital.Substantially all of the outstanding shares of our common stock are freely tradable, without restriction or registration under the Securities Act, other than the sales volume restrictions of Rule 144 applicable to shares held beneficially by persons who may be deemed to be affiliates.The price of our common stock could also drop as a result of the exercise of options for common stock or the perception that such sales or exercise of options could occur.These factors could also have a negative impact on the liquidity of our common stock and our ability to raise funds through future stock offerings. No Dividend payments We have not paid and do not currently intend to pay dividends, which may limit the current return you may receive on your investment in our common stock.Future dividends on our common stock, if any, will depend on our future earnings, capital requirements, financial condition and other factors. We currently intend to retain earnings, if any, to increase our net worth and reserves. Therefore, we do not anticipate that any holder of common stock will receive any cash, stock or other dividends on our shares of common stock at any time in the near future.You should not expect or rely on the potential payment of dividends as a source of current income. “Penny Stock” Limitations Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a “penny stock,” for purposes relevant to the Company, as any equity security that has a minimum bid price of less than $4.00 per share or with an exercise price of less than $4.00 per share, subject to a limited number of exceptions which are likely not available to us. It is likely that our shares will be considered to be penny stocks for the immediate foreseeable future. This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market that, in highlight form, sets forth the basis on which the broker or dealer made the suitability determination, and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about (a) the risks of investing in penny stock in both public offerings and in secondary trading; (b) commissions payable to both the broker-dealer and the registered representative; (c) current quotations for the securities; and (d) the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 8 Because of these regulations, broker-dealers may not wish to engage in the above-referenced required paperwork and disclosures.In addition, they may encounter difficulties when attempting to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in any secondary market.These additional sales practices and disclosure requirements may impede the sale of our securities and the liquidity for our securities may decrease, with a corresponding decrease in the price of our securities. Our shares, in all probability, will be considered subject to such penny stock rules for the foreseeable future, and our shareholders may, as a result, find it difficult to sell their securities. Forward-Looking Statements When used in this Form 10-K or other filings by the Company with the Securities and Exchange Commission, in the Company’s press releases or other public or shareholder communications, or in oral statements made with the approval of an authorized officer of the Company’s executive officers, the words or phrases “would be”, “will allow”, “intends to”, “will likely result”, “are expected to”, “will continue”, “is anticipated”, “estimate”, “project”, or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made, and advises readers that forward-looking statements involve various risks and uncertainties.Our management believes its assumptions are based upon reasonable data derived from and known about our business and operations.No assurances are made that our actual results of operations or the results of our future activities will not differ materially from these assumptions.The Company does not undertake, and specifically disclaims any obligation to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statement. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company, we are not required to provide this information. ITEM 2. DESCRIPTION OF PROPERTY The Company's principal executive office is located at 777 Main Street, Suite 3100, Fort Worth, TX 76102.In 2011 WCI also maintained an office at 6ndrews Ave, Suite 530, Fort Lauderdale, FL 33309. The lease for both office spaces is maintained by HEB.(See “Item 13.Certain Relationships and Related Transactions, and Director Independence” for additional information on the reimbursement to HEB for rent expense by the Company and WCI).The Company closed the WCI office located at 6ndrews Ave, Suite 530, Fort Lauderdale, FL 33309 on December 31, 2011 and moved all operations to Fort Worth, Texas. ITEM 3. LEGAL PROCEEDINGS On November 14, 2011, Ken Link instituted litigation against the Company and Scott A. Haire in the District Court of Tarrant County Texas, 342nd Judicial District alleging default under the terms of a certain promissory note executed by Wound Management Technologies, Inc. and guaranteed by Scott A. Haire. Ken Link asserts that the unpaid balance of the note, including accrued interest as of December 4, 2011 is the sum of $255,292 plus 200,000 shares of the Company’s common stock. We have disputed the claim and have asserted a counter claim that the transaction described in the Plaintiff’s original petition is usurious in violation of the provisions of the Texas Finance Code.Furthermore, we have filed an action for recovery of damages related to a note previously executed by the Company and Ken Link, which is also usurious under the Texas Finance Code. We further claim that the Plaintiff, who placed $223,500 of orders in 2011, is in breach of a Distribution Agreement with WCI.While we believe the claims made against the Company are without merit, and will vigorously defend against them, we are unable at this time to determine the ultimate outcome of this matter or determine the effect it may have on our business, financial condition or results of operations. 9 ITEM 4. MINE SAFETY DISCLOSURES This item is not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is traded on OTCQB under the trading symbol “WNDM.”OTCQB is one of three tiers established by OTC Markets Group, Inc., which operates one of the world’s largest electronic interdealer quotation systems for broker-dealers to trade securities not listed on a national exchange.The following table sets forth the high and low sales price information of the Company’s common stock for the quarterly periods indicated as reported by NASDAQ. YEAR QUARTER ENDING HIGH LOW March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ Record Holders As of December 31, 2011, there were2,078 shareholders of record holding 58,754,110 shares of common stock issued, of which a total of 4,089 shares are held as treasury stock.As of December 31, 2011there were 58,750,021 shares of common stock outstanding. The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of shareholders.Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. Dividends We have never declared or paid any cash dividends on our common stock and we do not intend to pay cash dividends in the foreseeable future. We currently expect to retain any future earnings to fund the operation and expansion of our business. Recent Sales of Unregistered Securities Set forth below is information regarding the issuance and sales of the Company’s securities without registration for the twelve months ended December 31, 2011 not previously disclosed.The securities bear a restrictive legend and no advertising or public solicitation was involved. 10 As further described in the notes accompanying the financial statements filed herewith: In October 2011, the Company issued 180,311 shares of stock to an unrelated party in conversion of debt in the amount of $22,000. In November 2011, the Company issued381,063 shares of common stock to a third party in conversion of debt in the amount of $43,000 and accrued interest payable of $2,000. In November 2011, the Company issued 20,000 shares of common stock for a subscription agreement purchased for $5,000 in the first quarter of 2011. In December 2011, the Company issued 141,361 shares of common stock in conversion of debt in the amount of $15,000 and accrued interest payable of $1,200. The issuances described above were made in private transactions or private placements intending to meet the requirements of one or more exemptions from registration.In addition to any noted exemption below, we relied upon Section 4(2) of the Securities Act of 1933, as amended (the “Act”).The investors were not solicited through any form of general solicitation or advertising, the transactions being non-public offerings, and the sales were conducted in private transactions where the investor identified an investment intent as to the transaction without a view to an immediate resale of the securities. The shares were “restricted securities” in that they were both legended with reference to Rule 144 as such and the investors identified they were sophisticated as to the investment decision and in most cases we reasonably believed the investors were “accredited investors” as such term is defined under Regulation D based upon statements and information supplied to us in writing and verbally in connection with the transactions.We have never utilized an underwriter for an offering of our securities and no sales commissions were paid to any third party in connection with the above-referenced sales. 2011 Omnibus Long-Term Incentive Plan On March 10, 2011, the Company adopted, subject to shareholder approval, the 2011 Omnibus Long-Term Incentive Plan (the “Plan”) to offer competitive long-term incentive compensation opportunities as well as to align the interests of the participants with those of the Company’s shareholders.Under the Plan, stock options, stock appreciation rights, restricted shares, and performance shares were to be awarded at the discretion of the Compensation Committee to selected officers, employees, consultants and eligible directors of the Company.In order for the Plan to become effective, shareholder approval had to be obtained on or before March 08, 2012.As of the date of this filing, a shareholder meeting has not been held and approval of the plan has not been obtained. Any awards made prior to the effective date are terminated. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide this information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related footnotes that appear in this document. Organizational overview Our current focus is developing and marketing products for the advanced wound care market, as pursued through our wholly-owned subsidiary, Wound Care Innovations, LLC (“WCI”), which brings a unique mix of products, procedures and expertise to the wound care arena.The patented collagen fragments (CRX) of CellerateRX are a fraction of the size of the native collagen molecules and particles found in other products, uniquely delivering the benefits of collagen to the body immediately. Having completed evidence-based studies opportunities for growth have been created with emphasis on the following areas: 11 · Brand recognition in the medical community · International distribution agreements in Europe, the Middle East, South Africa, the Bahamas, and Central America; with negotiations in process for South America, India, Israel, the Philippines, and the Dominican Republic. In September 2009, the Company acquired a patent for resorbable bone wax and bone void filler products, which offer a solution to the problem of bone wound healing in a cost effective manner. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the footnotes to the consolidated financial statements provide the description of the significant accounting policies necessary in fully understanding and evaluating our consolidated financial condition and results of operations. Results of Operations Comparison of Year ended December 31, 2011 Compared to Year ended December 31, 2010 Revenues.The Company generated revenues for the year ended December 31, 2011 of $2,209,685 compared to revenues of $910,420 for the year ended December 31, 2010, or a 143% increase in revenues. The increase in revenues is the result of concentrated efforts to expand the awareness of the products in the medical community and to increase the distribution channels for the products.In 2011 these efforts included the execution of a distribution agreement which licensed the exclusive right to sell the CellerateRX powder in North America, in exchange for $500,000 upfront payment and royalties on powder sales (see Note 6 “Other Significant Transactions”). Cost of goods sold. Cost of goods sold for the year ended December 31, 2011 were $799,626 compared to cost of goods sold of $538,273 for the year ended December 31, 2010, or a 49% increase in cost of goods sold. The increase in cost of goods sold is related to the increased sales volume in 2011. General and administrative expenses.(“G&A").G&A expenses for the year ended December 31, 2011 were $2,745,938 compared to G&A expenses of $2,337,982 for the year ended December 31, 2010, or a 17% increase in G&A expenses.The increase in expenses is the result of increased sales volume. Loss on Debt Settlement.Loss on settlement was $1,128,914 for the year ended December31, 2011 compared to $1,421,336 for the year ended December31, 2010, or a decrease of 21%. The decrease is the result of fewer notes payable being converted to stock. Interest Income.Interest income was $277,770 for the year ended December31, 2011 compared to $157,724 for the year ended December31, 2010, or an increase of 76%.The increase is due primarily to the increase in interest bearing loans made to related parties. Interest Expense. Interest expense was $262,340 for the year ended December31, 2011 compared to $801,778 for the year ended December31, 2010, or decrease of 67%.In 2011, the Company began using equity compensation to secure financing, resulting in a decrease in interest costs. 12 Debt Related Expense. Debt related expense was $4,378,807 for the year ended December 31, 2011 compared to $594,307 for the year ended December 31, 2010, or an increase of 637%.The increase is due to additional equity compensation given to lenders to secure financing. Net loss. We had a net loss for the year ended December31, 2011, of $12,740,816 compared with a net loss of $6,641,817 for the year ended December31, 2010, or an increase in loss of 92%. Although we experienced higher revenues in 2011, the expense associated with obtaining the debt to finance our growth has exceeded the profit generated by the increased sales. Liquidity and Capital Resources Historically, we have financed our operations primarily from the sale of debt and equity securities.Our financing activities generated approximately$1.6 million for the year ended December31,2011and approximately $1.8 million for the year ended December31, 2010. We will need to raise additional capital in fiscal year 2012 to fund our business plan and support our operations. As our prospects for funding, if any, develop during the fiscal year, we will assess our business plan and make adjustments accordingly. The report of our independent auditors with regard to our financial statements for the fiscal year ended December 31, 2011, includes a going concern qualification. Although we have successfully funded our operations to date by attracting additional equity investors, there is no assurance that our capital raising efforts will be able to attract additional necessary capital for our operations. If we are unable to obtain additional funding for operations at any time now or in the future, we may not be able to continue operations as proposed, requiring us to modify our business plan, curtail various aspects of our operations or cease operations. Off-Balance Sheet Arrangements None. Contractual Commitments Royalty Agreement Pursuant to the agreement with the CellerateRX founder, George Petito, the Company is obligated to pay royalties to Petito and Applied Nutritionals, as described in “Item 1. Product, Patent, License and Royalty Agreement.”At December 31, 2011 the amount of royalties due but unpaid was $428,238. Inventory Contract In September 2010, WCI entered into a contract with the manufacturer of the CellerateRX product to purchase $390,477 of product.At December 31, 2010, the Company had an asset of $107,150 recorded for the inventory that had been ordered, but not yet received. The inventory was received and paid for in the first quarter of 2011. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide this information. 13 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-4 Consolidated Statements of Cash Flows F-5 Notes to the Consolidated Financial Statements F-6 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Wound Management Technologies, Inc. and Subsidiaries Fort Worth, Texas We have audited the accompanying consolidated balance sheets of Wound Management Technologies, Inc. and Subsidiaries as of December 31, 2011 and 2010 and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for each of the years in the two-year period ended December 31, 2011. Wound Management Technologies, Inc. and Subsidiaries’ management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Wound Management Technologies, Inc. and Subsidiaries as of December 31, 2011 and 2010 and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming Wound Management Technologies, Inc. and Subsidiaries will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, Wound Management Technologies, Inc. and Subsidiaries has incurred substantial losses and has a working capital deficit.These factors raise substantial doubt about the ability of the Company to continue as a going concern.Management’s plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. PRITCHETT, SILER & HARDY, P.C. Salt Lake City, Utah April 26, 2012 F - 1 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS FOR THE YEARS ENDED DECEMBER 31, 2 ASSETS December 31, 2011 December 31, 2010 (Restated) CURRENT ASSETS: Cash $ $ Accounts Receivable, net Inventory, net Employee Advances - Notes Receivable - Related Parties Accrued Interest - Related Parties Deferred Loan Costs Prepaid and Other Assets Total Current Assets LONG-TERM ASSETS: Property and Equipment, net - Intangible Assets, net Deferred Loan Costs - Other Assets - Note Receivable Accrued Interest Total Long-Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts Payable $ $ Accrued Royalties Accrued Liabilities Accrued Interest - Related Parties Accrued Interest Derivative Liabilities Notes Payable - Related Parties Notes Payable, net of discount Total Current Liabilities LONG-TERM LIABILITIES Notes Payable, net of discount - Debentures, net of discount Total Long-Term Liabilities TOTAL LIABILITIES $ STOCKHOLDERS' EQUITY (DEFICIT) Series A Preferred Stock, $10 par value, 5,000,000 shares authorized; 0issued and outstanding - - Series B Preferred Stock, $10 par value, 75,000 shares authorized; 0issued and outstanding - - Common Stock: $.001 par value; 100,000,000 shares authorized; 58,754,110 issued and 58,750,021 outstanding as of December 31, 2011 and 41,316,930 issued and 41,312,841 outstanding as of December 31, 2010 Additional Paid-in Capital Stock Subscription Receivable - ) Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 2 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 December 31, 2011 December 31, 2010 (Restated) REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization Impairment of Intangible Assets - INCOME (LOSS) FROM CONTINUING OPERATIONS: ) ) OTHER INCOME (EXPENSES): Gain (Loss) on Debt Settlement ) ) Gain (Loss) from Joint Venture - Change in fair value ofDerivative Liability ) Warrant Expense ) ) Interest Income Interest Expense ) ) Debt related Expense ) ) LOSS BEFORE INCOME TAXES ) ) Current tax expense - - Deferred tax expense - - NET LOSS $ ) $ ) Basic and diluted loss per share of common stock $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. F - 3 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 (Restated) Cash flows from operating activities: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) in Operating activities: Depreciation and amortization Amortization of discounts and deferred costs Impairment of intangible assets - Stock issued as payment for services Warrant Expense Non-cash debt related costs Stock Issued as payment of expenses - Stock issued for debt related costs Gain on Joint Venture ) - Gain on fair market value of derivative liabilities ) Loss on debt settlement Non-cash expenses Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) (Increase) decrease in employee advances ) (Increase) decrease in accrued interest receivable - related parties ) ) (Increase) decrease in accrued interest receivable ) ) (Increase) decrease in prepaids and other assets - Increase (decrease) in allowance for uncollectible interest - Increase (decrease) in accrued royalties - Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued liabilities ) Increase (decrease) in accrued interest payable - related parties Increase (decrease) in accrued interest payable Net cash flows provided (used) in operating activities ) ) Cash flows from investing activities: Cash paid in acquisitions - ) Purchase of notes receivable - related parties ) ) Proceeds from notes receivable - related parties Net cash flows used in investing activities ) ) Cash flows from financing activities: Proceeds from notes payable - related parties Payments on notes payable - related parties ) ) Proceeds from notes payable Payments on notes payable ) ) Proceeds from debentures - Proceeds from sale of stock Proceeds from stock subscriptions receivable - Net cash flows provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents, beginning of period ) Cash and cash equivalents, end of period $ $ Cash paid during the period for: Interest $ $ Income Taxes - - Supplemental non-cash investing and financing activities: Common stock issued for debt conversion $ $ Common stock issued for services $ $ Common stock issued for debt related costs $ $ Capital contribution from related party on sale of Secure eHealth $ $
